DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Group I, claim(s) 1-12, 37-40 are drawn to a method, comprising: cleaving and annealing two or more target nucleic acid molecules with a first exonuclease, and recombining the two or more target nucleic acid molecules in the presence of a second exonuclease and an annealing protein, wherein recombined target nucleic acid molecules share at least one homologous sequence.

Group II, claim(s) 13-24, 41-44 are drawn to A method, comprising: cleaving and annealing two or more nucleic acid molecules with a first exonuclease, and recombining the two or more nucleic acid molecules in the presence of a second exonuclease and an annealing protein, wherein each nucleic acid molecule shares at least one homologous sequence with an adjacent nucleic acid molecule in a resulting assembly product.

Group III, claims 25-36, 45-48 are drawn to a method, comprising: cleaving and annealing a linear cloning vector and a mixture of genomic DNA fragments with a first exonuclease, and recombining the linear cloning vector and a target DNA fragment of the mixture of genomic
DNA fragments, wherein the linear cloning vector shares at least one homologous sequence with the target DNA fragment of the mixture of genomic DNA fragments.

	Furthermore if Applicant elect any one of the invention of group I-III, they must also elect a single first exonuclease selected from i) T4 DNA polymerase ii) Klenow fragment DNA polymerase iii) T5 exonulease or iv) T7 exonuclease; and
	a single annealing protein selected from: a) RecA, b) Rad51, c) Redβ, d) RecT, e) Pluβ and f) RAD52.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of cleaving and annealing two or more nucleic acid molecules with first exonuclease and recombining the two or more nucleic acid molecules in the presence of a second exonuclease and an annealing protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lei Young et al (WO2007021944A2).
	Claim 1 in the instant application is drawn to a method, comprising: cleaving and annealing two or more target nucleic acid molecules with a first exonuclease, and recombining the two or more target nucleic acid molecules in the presence of a second exonuclease and an annealing protein, wherein recombined target nucleic acid molecules share at least one homologous sequence (thus region of sequence homology) wherein the at least one homologous sequence is in or at one end of each of the two or more target nucleic acid molecules.
	Young et al teach an in vitro methods for joining (recombining) double stranded DNA molecules via a region of homology. In one embodiment, a plurality of DNA molecules are joined into a longer DNA molecule in a predefined order and orientation. 
	They specifically teach a method for joining two or more double strand (ds) DNA molecules of interest, wherein the distal region of the first DNA molecule and the proximal region of the second DNA molecule share a region of sequence identity, comprising contacting the two DNA molecules with (a) a non-processive 5' exonuclease; (b) a single stranded DNA binding protein (SSB) which accelerates nucleic acid annealing; (c) a non strand-displacing DNA polymerase; and (d) a ligase, under conditions effective to join the two DNA molecules to form a substantially intact double stranded DNA molecule, in which a single copy of the region of sequence identity is retained wherein the 5' exonuclease generates 3' single stranded overhangs in both DNA molecules which comprise the region of sequence homology; the two single strand overhangs anneal to form a gapped molecule; the DNA polymerase fills in the gaps; and the ligase seals the nicks.
	Therefore the invention first mentioned in the instant application are obvious over the teaching of Young et al. because the two or more target nucleic acid molecules, the exonuclease(s), the annealing protein which accelerates nucleic acid annealing, the DNA polymerase, the ligase are taught by Young et al. Therefore the technical feature linking the invention of group I-III is not a special technical feature under PCT Rule 13.1 because, under PCT Rule 13.2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                          	June 30, 2022